Citation Nr: 0735422	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to July 22, 2003, for 
an award of service connection and the assignment of a 20 
percent disability rating for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  The veteran also had unverified U.S. Army Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which reopened and granted service-
connection for diabetes mellitus, type II, and assigned an 
effective date of July 22, 2003.  


FINDINGS OF FACT

1.  An original claim for diabetes mellitus, type II was 
received by the RO in November 2001.  The RO denied the 
original claim in March 2002 due to lack of a current 
diagnosis for diabetes mellitus, type II.

2.  In June 2003, the veteran was diagnosed with diabetes 
mellitus, type II.  On July 22, 2003, a claim to reopen 
service connection for diabetes mellitus, type II was 
received by the RO.  

3.  In June 2004, the RO granted service connection for 
diabetes mellitus, type II effective July 22, 2003.

4.  There is no evidence showing that the veteran filed a 
claim for diabetes mellitus, type II within one year of 
discharge from active service.  Also, there is no medical 
evidence of diabetes mellitus, type II within one year of 
discharge to substantiate an informal claim for diabetes 
mellitus, type II.





CONCLUSION OF LAW

The criteria for an effective date prior to July 22, 2003 for 
the grant of service connection and the assignment of a 20 
percent disability rating for diabetes mellitus, type II, 
have not been met.  38 U.S.C.A. §§ 5107, 5110(b)(2), 5111(g) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.114, 3.400, 3.816 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the veteran's earlier effective date claim, there 
is, by law, no additional new and relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection.  See VAOPGCPREC 5-2004; 
38 C.F.R. § 3.400 (2007).  Resolution of the claim turn on 
the Board's application of the relevant law and regulations 
governing effective dates for service connection to the 
evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question and the date the claim for 
compensation was received.  See 38 C.F.R. § 3.400(a).  In 
other words, there is no medical opinion that would affect 
adjudication of the claim.  Consequently, the Board finds 
that VA did not have a duty to assist that was unmet.

The Board finds that no further VA notice is therefore 
required with respect to the veteran's earlier effective date 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Analysis

The RO received an original claim for service connection for 
diabetes mellitus on November 15, 2001.  Service connection 
for diabetes mellitus, type II, was denied in March 2002 due 
to the lack of any evidence showing a current diagnosis of 
diabetes.  Subsequently, on July 22, 2003, the veteran filed 
to reopen the service connection claim for diabetes mellitus, 
type II.  In June 2004, the RO reopened and granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent rating, effective July 22, 2003.  Still, the veteran 
contends that the effective date of his diabetes mellitus, 
type II, should be effective prior to July 22, 2003, 
corresponding to when the presumptive provisions of service 
connection for diabetes mellitus came into effect in May 
2001.  The veteran has not claimed that there was clear and 
unmistakable error in the previous decision.

Pursuant to the Nehmer Court Orders, VA promulgated 
regulation pertaining to the effective date of benefits for 
disability compensation or death from a disease listed in 
38 C.F.R. § 3.309(e) as one associated with presumed exposure 
to herbicides by a Vietnam veteran.  38 C.F.R. § 3.816 
(2007); See Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 (N.D. Ca1.)

For the purpose of 38 C.F.R. § 3.816, a "Nehmer class member" 
means a Vietnam veteran who has a covered herbicide disease, 
to include diabetes mellitus, type II.  See 38 C.F.R. 
§ 3.816(b)(1)(i), (b)(2)(i).  

The provisions of 38 C.F.R. § 3.816(c) governs the effective 
date of disability compensation for a covered herbicide 
disease.  It provides that for Nehmer class members, who are 
entitled to compensation for a covered herbicide disease, the 
effective date will be as follows:

If VA denied compensation for the same claim between 
September 25, 1985 and May 3, 1989, the effective date will 
be the later of the date VA received the claim on which a 
prior denial was based or the date the disability arose, 
except as provided in (c)(3).  38 C.F.R. § 3.816(c)(1). 

If the claim was either pending on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as provided in paragraph (c)(3).  A "claim" is deemed filed 
if: the claimant's application and other supporting 
statements and submissions reasonably indicates an intent to 
apply for compensation for the covered herbicide disability; 
or VA issued a decision on the claim, between May 3, 1989 and 
October 1, 2002, denying compensation for a disease that 
reasonably may be construed as the same service-connected 
herbicide disease.  38 C.F.R. § 3.816(c)(2).  Type II 
diabetes mellitus was subject to service connection on a 
presumptive basis, effective May 8, 2001.  See 38 U.S.C.A. 
§ 1116(c)(2); Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368, 1378 (Fed. Cir. 2002).

If the class member's claim was received within one year from 
the date of separation from service, then, the effective date 
of award shall be the day following the date of separation 
from active service.  38 C.F.R. § 3.816(c)(3).

Subsection (c)(4) provides that, if subsections (c)(1) and 
(2) are not met then the effective date of award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400 
(2007).  38 C.F.R. § 3.816(c)(4).

Where compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  In no event shall such 
award or increase be retroactive for more than one year from 
the date of application therefore or the date of 
administrative determination of entitlement, whichever is 
earlier.  See 38 U.S.C.A. § 5111(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).  As stated above, the effective date of the 
regulation establishing a presumption of service connection 
for diabetes, as a result of exposure to herbicides, was May 
8, 2001.

VA law provides that the effective date of an evaluation and 
award of compensation for a service connection claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2007).  If the claim is 
received within one year after separation from service, then, 
the effective date of a grant of disability compensation 
based on service connection is the day following separation 
from active service or the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2)(i).  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Benefits are generally awarded based 
on the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2007). 

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2007).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  

An "informal claim" is any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  See 38 C.F.R. 
§ 3.157(b) (2007).  Under that provision, the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

The veteran's claims file contains service medical records, 
VA treatment records, private medical records, and lay 
statements.  

The veteran was discharged from the military in July 1971.  
His separation examination report dated in July 1971 does not 
show complaint or diagnosis of diabetes.  The veteran was 
found clinically normal upon discharge.

The available U.S. Army Reserve medical records show that the 
veteran underwent periodic examinations in August 1983, 
August 1987, and July 1993.  These examination reports are 
devoid of any evidence of diabetes mellitus, type II.  The 
veteran failed to complain of symptoms of diabetes mellitus, 
type II, and he was never diagnosed with diabetes mellitus, 
type II.  

Likewise, VA treatment records from a VA medical center 
(VAMC) in Jackson, Mississippi, do not reflect a diagnosis of 
diabetes mellitus, type II.  The veteran's earliest diagnosis 
of diabetes mellitus, type II, is contained in private 
treatment records from W. Woo, M.D., between April and August 
2003.  The veteran was diagnosed with diabetes mellitus, type 
II, on June 12, 2003.

As an initial matter, the Board observes that the veteran 
qualifies as a Nehmer class member under 38 C.F.R. § 3.816.  
However, the regulation does not grant the veteran an 
effective date earlier than July 22, 2003.  The veteran's 
original claim for service connection was filed in November 
2001 and; thus, the veteran did not file a claim and VA had 
not denied compensation for the same claim between September 
25, 1985 and May 3, 1989; his claim was not pending on May 3, 
1989, or was received by VA between that date and May 8, 
2001; and the claim was not received within one year from the 
date of separation from service.  See 38 C.F.R. § 3.816.  
Thus, the Board finds that the effective date of award shall 
be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  

Further, medical evidence show that the veteran was diagnosed 
with diabetes mellitus, type II, in June 2003 by a private 
physician.  The RO was not informed of the veteran's intent 
to refile his claim until after receipt of the veteran's 
claim to reopen service connection for diabetes mellitus, 
type II, on July 22, 2003.  Subsequently, the RO obtained and 
received the veteran's private medical records from Dr. Woo 
in September 2003.  The claims file is devoid of treatment 
records or any other form of intent to file a claim within 
one year of the veteran's discharge from service.  Based on 
the above evidence, the Board finds that there is no medical 
or other evidence that would support an informal claim within 
one year of discharge and, thus, the effective date is the 
date of receipt of the claim, or the date that entitlement 
arose, whichever is later.  In the present case, the 
veteran's claim was received in July 2003, approximately a 
month after his diagnosis in June 2003.  It follows that 
38 C.F.R. §§ 3.114 and 38 C.F.R. § 3.400 do not provide for 
an effective date prior to July 22, 2003.  Given the 
foregoing and the fact that the veteran did not file a claim 
for service connection for the issue on appeal within one 
year after separation from service, an effective date for 
service connection for diabetes mellitus, type II, prior to 
July 22, 2003, must be denied.  Id.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his diabetes mellitus, type II, dates back to before July 22, 
2003.  But the Board is constrained from assigning an earlier 
effective date.  No such provisions exist which, upon 
application to the facts in this case, would result in 
assignment of an effective date prior to July 22, 2003.  As a 
result, the Board finds that the grant of service connection 
for diabetes mellitus, type II was proper effective July 22, 
2003, as the criteria for assignment of an earlier effective 
date have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.114, 3.400, 3.816.


ORDER

An effective date prior to July 22, 2003, for an award of 
service connection and the assignment of a 20 percent 
disability rating for diabetes mellitus type II is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


